DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 49-55 in the reply filed on 04/20/21 is acknowledged.  Currently, claims 49-61 are pending.  Claims 1-48 and 62 have been cancelled.  Claims 56-61 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 49-55 are under examination.

Specification
The use of the term Tween 20 (e.g. pages 26 and 32), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Objections
Claim 52 is objected to because of the following informalities:  Claim 52 the recitation “The method of any one of claim 49” should be --The method of claim 49--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 is vague and indefinite in reciting “removes: at least 50%, 99% non-HCP..” because it is unclear if the Applicant is trying to establish a range of 50-99%, if the Applicant is reciting at least 50% or at least 99% or if the Applicant intends something else.  Please clarify.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49, 51 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2008/0261249) in view of Allioux et al (US 2006/0205010) and further in view of Hickman et al (US 2014/0255423).

Wang et al differs from the instant invention in failing to teach the immunized animal is a goat.
Allioux et al (US 2006/0205010) teaches that it is known and conventional in the art that anti-HCP antibodies can be produced by animal immunization in animals such as rabbits or goats (rabbit is the animal utilized in Wang) (e.g. para 0074).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a goat for the rabbit in Wang et al for producing the antibodies because Allioux et al shows that it is known and conventional in the art to utilize a goat or rabbit for producing polyclonal HCP antibodies.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a goat for the rabbit in Wang et al for producing the antibodies.
Wang et al and Allioux et al differ from the instant invention in failing to teach the use of protein A to provide an antibody preparation before the step of separating with  HCP coupled to a substrate.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a step of affinity purification utilizing protein A to separate the antibodies in the modified method of Wang et al before the step of purification with HCP coupled to the substrate because Hickman et al shows that it is known and conventional to provide a step of affinity purification wherein protein A is utilized prior to subsequent purification steps to provide a purified sample of antibodies.  Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a step of affinity purification utilizing protein A to separate the antibodies in the modified method of Wang because Hickman teaches that it is known that protein A can be utilized as a reagent to provide purified antibodies and one of ordinary skill in the art would recognize that additional purification steps would provide for a more purified sample.  It has long been held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).    
With respect to claims 54 and 55 as currently recited.  Since the combination of Wang et al., Allioux et al Hickman et al. teach method steps and reagents consonant to the instantly recited claims it is deemed that in the modified method of Wang et al that .

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al  in view of Allioux et al and Hickman et al as applied to claims 49, 51 and 54-55 above, and further in view of Still et al (US 6,797,522).
            See above for the teachings of Wang et al., Allioux et al Hickman et al.
            Wang et al., Allioux et al Hickman et al. differ from the instant invention in failing to teach the substrate is derivatized with NHS.
             Still et al teaches that it is known in the art that either CNBr-derivatized or NHS derivatized substrates can be utilized in affinity chromatography (e.g. para col 13, lines 9-13).
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate NHS derivatized substrates such as taught by Still et al into the modified method Wang et al because Still et al shows that it is known and conventional in the art.  Thus, absent evidence to the contrary one or ordinary skill in the art would have a reasonable expectation of success incorporating NHS derivatized substrates such as taught by Still et al into the modified method Wang et al.

Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al  in view of Allioux et al and Hickman et al as applied to claims 49, 51 and 54- above, and further in view of Krawitz et al (Proteomics 2006, 9, pages 94-110) (submitted in the IDS filed 03/21/19).
            See above for the teachings of Wang et al., Allioux et al Hickman et al.
            Wang et al., Allioux et al Hickman et al. differ from the instant invention in failing to teach the host cell is a CHO cell.
            Krawitz et al teaches that it is known and conventional in the art that antibodies are raised against CHO cell protein mixtures (e.g. abstract, page 95).
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of CHO cells as host cells in the modified method of Wang et al because Krawitz et al shows that it is known and conventional in the art that CHO cells can be utilized in biopharmaceuticals and utilized to raise antibodies against host cell proteins of the CHO cells.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of CHO cells as host cells in the modified method of Wang et al.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Berg (US 8,728,828) teach methods for the purification of immunoglobulins.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641